EXHIBIT 10
From: Brendan McCluskey -MEMA- <brendan.mccluskey@maryland.gov>
Sent: Saturday, April 25, 2015 4:17 PM EDT

To: Sangree, Suzanne <Suzanne.Sangree@BaltimorePolice.org>
Subject: Fwd: Information State of Emergency Template

Let me know what phone number you're at so | can call you. FYI...from what i'm being told, there is NO intent at this time for
the Governor to authorize an executive order declaring a state of emergency, either limited to the city, or any part or the
whole of the state.

Brendan

---------- Forwarded message ----------

From: John E. Dulina -MEMA-<john.dulinai@maryland.gov>
Date: Sat, Apr 25, 2015 at 4:01 PM

Subject: Fwd: Information State of Emergency Template
To: Brendan McCluskey -MEMA- brendan. mccluskey@maryland.gov>

Per our conversation...
John D
“We are what we repeatedly do. Excelfence, then is not an act, but a habit." - Aristotle

John E. Dulina

Maryland Emergency Management Agency
Operations Division

Central Region Liaison Officer

Cell 443.365,8638
24 hour Joint Operations Center 470.577.3600

“A Prepared Marylander Creates A Resilient Maryland”

---------- Forwarded message ----------

From: Sangree, Suzanne <Suzanne,Sangree@baltimorepolice,org>
Date: Sat, Apr 25, 2015 at 3:54 PM

Subject: RE: Information State of Emergency Template

To: "John E. Dulina -MEMA-" 4ohn.dulina@marndand.gov>
Cec: "Nilson, George” <George, Nilson @baltimorecity.gov>

John, | have taken a shot at filling in the bianks. I don’t know whether the Md. National Guard will need to be
engaged—so | left that lanquage in.

Could you begin to run this up your flagpole so that we are ready - if the worst case transpires. (Which so far does
not appear to be imminent.)

My understanding is that the plan is for Governor Hogan and Mayor Rawlings-Blake to do a joint announcement of
concurrent declarations of emergency. The Mayor would be announcing the local state of emergency and the
Governor the state-wide state of emergency.

Thanks, Suzanne

Suzanne Sangree
Chief of Police Legal Affairs
Baltimore City Law Department

100 N. Holliday Street, Rm 109
443-984-7303
443-388-2190 (cell)
443-539-0536 (fax)

From: John €. Qulina -MEMA- [mailto;john dulinag@maryland.qov)
Sent: Saturday, April 25, 2015 2:21 PM

To: Sangree, Suzanne
Subject: Information State of Emergency Template

State of Emergency Template...attached.

See also:

PUBLIC SAFETY
TITLE 14. EMERGENCY MANAGEMENT
SUBTITLE 1. MARYLAND EMERGENCY MANAGEMENT AGENCY ACT

Md. PUBLIC SAFETY Code Ann. § 14-111 (2014)

§ 14-111. Local state of emergency.

(a) Declaration, -- Only the principal executive officer of @ political subdivision may declare a local state of emergency.
(b) Duration, --

(1} Except with the consent of the governing body of the political subdivision, a local state of emergency may not continue or be
renewed for longer than 30 days.

(2) An order or proclamation that declares, continues, or terminates a local state of emergency shall be:
(i) given prompt and general publicity; and
(ii) filed promptly with the chief local records-keeping agency.
(c) Effect of declaration, -- Declaration of a focal state of emergency:
{1} activates the response and recovery aspects of any applicable local state of emergency plan; and

(2) authorizes the provision of aid and assistance under the applicable plan.

John D

"We are what we repeatedly do. Excelience, then is not an act, but a habit.” - Aristotle

John E. Dulina

Maryland Emergency Management Agency
Operations Division

Central Region Liaison Officer

Cell 443.865.8638
24 hour Joint Operations Center 410.517.3600
“A Prepared Marylander Creates A Resilient Maryland"

Brendan McCluskey

Director

Preparedness Directorate

Maryland Emergency Management Agency
5401 Rue Saint Lo Drive

Reisterstown, MD 21136

brendan. mecluskey@maryland.dov
410-517-3607 (0)

410-422-6367 (c)

“A Prepared Marylander Creates a Resilient Maryland"
